UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1523


ANDREW CHIEN,

                   Plaintiff - Appellant,

             v.

COMMONWEALTH OF VA; MARK R. HERRING, Attorney General;
CHESTERFIELD COUNTY; KARL S. LEONARD, Sheriff of Chesterfield
County; FREDERICK G. ROCKWELL, III, Judge of Chesterfield Circuit Court;
JUDY L. WORTHINGTON, former Clerk of Chesterfield Circuit Court; MARY E.
CRAZE, Deputy Clerk of Chesterfield Circuit Court; WENDY S. HUGHES, Clerk
of Chesterfield Circuit Court; DONALD W. LEMONS, Chief Justice of VA
Supreme Court; GLEN A. HUFF, Chief Judge of VA Court of Appeals; W.
ALLAN SHARRETT, Hon., Chief Judge, Prince George Circuit Court; DENNIS
S. PROFFITT,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00677-LO-TCB)


Submitted: August 16, 2018                                 Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Andrew Chien, Appellant Pro Se. Sandra Snead Gregor, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Jeffrey Lee Mincks, County Attorney,
Emily Claire Russell, COUNTY ATTORNEY’S OFFICE, Chesterfield, Virginia; John P.
O’Herron, THOMPSON MCMULLAN PC, Richmond, Virginia; William Fisher
Etherington, BEALE, DAVIDSON, ETHERINGTON & MORRIS, PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Andrew Chien appeals an order of the district court ruling on two postjudgment

motions.   First, the district court denied Chien’s Fed. R. Civ. P. 60(b) motion to

reconsider its judgment dismissing his 42 U.S.C. § 1983 (2012) complaint. We review

this order for an abuse of discretion, Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011)

(en banc), and we perceive no such abuse in the district court’s ruling. Chien also seeks

to challenge the court’s denial of an extension of time to file an appeal. As Chien has

filed a timely appeal, this portion of the appeal is moot. Accordingly, we affirm the

district court’s judgment and deny Chien’s motion to disqualify the district court judge.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            3